UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8322


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID BOYNTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:97-cr-00294-JRS-1)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Amy Leigh
Austin, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Assistant Federal
Public Defender, Richmond, Virginia, for Appellant.      Richard
Daniel Cooke, Norval George Metcalf, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   Boynton      appeals     the   district     court’s   order

denying    his   motion    for   reduction   of    sentence    pursuant   to    18

U.S.C. § 3582(c) (2006).          We have reviewed the record and find

no reversible error.        Accordingly, we affirm.           United States v.

Boynton, No. 3:97-cr-00294-JRS-1 (E.D. Va. Oct. 14, 2008).                     See

United States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                         We

dispense    with    oral    argument    because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2